397 F.2d 811
Jerry Mack DORROUGH, Appellant,v.UNITED STATES of America, Appellee.
No. 24017.
United States Court of Appeals Fifth Circuit.
July 25, 1968.

Appeal from the United States District Court for the Northern District of Texas; Sarah Tilghman Hughes, Judge.
W. B. West, III, Dallas, Tex., for appellant.
B. H. Timmins, Jr., Asst. U. S. Atty., Dallas, Tex., for appellee.
ON PETITION FOR REHEARING EN BANC
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON and CLAYTON, Circuit Judges.
PER CURIAM.


1
The District Court denied a motion to vacate a sentence imposed pursuant to a plea of guilty. A panel of this Court, with one Judge dissenting, affirmed, 385 F.2d 887 (1967). On motion of a Judge of this Court in regular active service the appeal was ordered considered en banc.


2
Upon such consideration, for the reasons stated in the published opinion of the majority of the panel, the Judgment of the District Court is


3
Affirmed.


4
Judges WISDOM, THORNBERRY, GOLDBERG, GODBOLD and SIMPSON dissent for the reasons set out in Judge GOLDBERG's dissenting opinion, 385 F.2d 887 at 894.